Citation Nr: 0003733	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for peripheral vascular 
disease of the left leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 decision of the RO.  

In addition to the issue listed hereinabove, the veteran also 
appealed the denial of an increased rating for residuals of a 
gunshot wound to the left leg.  In a December 1998 rating 
decision, however, the RO determined that there had been 
clear and unmistakable error in a March 1948 rating decision 
which had reduced the rating for the veteran's service-
connected gunshot wound residuals from 30 percent to 10 
percent.  The RO assigned a 30 percent evaluation, the 
highest schedular rating for the disability, effective on May 
29, 1948.  Thus, this issue is no longer in appellate status.  



FINDING OF FACT

The veteran's claim of service connection for peripheral 
vascular disease of the left leg is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for peripheral vascular disease of the 
left leg.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.310 (1999).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran alleges that he has peripheral vascular disease 
of the left leg which he attributes to his gunshot wound.  In 
a December 1998 letter, the veteran's private physician, Joel 
A. Daniel, M.D., stated that the veteran had severe left leg 
arterial insufficiency.  He noted that there was a marked 
difference between the left and right leg vascular disease 
that could only be due to the prior trauma of the left leg.  
The right leg, he stated, had only minimal vascular changes.  
He concluded that the veteran had "left leg vascular 
insufficiency due solely to the wound he suffered to his left 
leg."  

Inasmuch as the private medical evidence shows that the 
veteran currently has peripheral vascular disability which is 
attributed to the veteran's service-connected disability, the 
Board finds that the claim is well grounded.  



ORDER

As the claim of service connection for peripheral vascular 
disease of the left leg is well grounded, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

As the veteran has submitted a well-grounded claim, VA's duty 
to assist requires that he be afforded an examination to 
determine the etiology of his peripheral vascular disease of 
the left leg.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Any pertinent treatment records also should be 
obtained for the purpose of review in connection with the 
examination.  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for peripheral vascular 
disease of the left leg since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should arrange for a VA 
examination to determine the nature and 
etiology of the veteran's vascular 
disease.  The claims folder must be 
available to, and reviewed by, the 
examiner prior to the requested study.  
The examiner should provide an opinion as 
to the likelihood that the veteran has 
current peripheral vascular disease of 
the left leg that was caused or worsened 
by the service-connected gun shot wound 
he suffered in service.  The examiner 
should specifically address the December 
1998 letter of Dr. Daniel.  A complete 
rationale must be provided for any 
opinion expressed.  The examiner's report 
should be associated with the claims 
folder.  

3.  After undertaking any additional 
necessary development, the RO should 
review the issues on appeal.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



